Exhibit 99 KIRKLAND & ELLIS LLP Citigroup Center 153 East 53rd Street New York, New York 10022-4675 Telephone:(212) 446-4800 Facsimile:(212) 446-4900 Richard M. Cieri (RC-6062) Jonathan S. Henes (JH-1979) Attorneys for the Debtors and Debtors in Possession UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re SOLUTIA INC., et al., Debtors. x : x Chapter 11 Case No. 03-17949 (PCB) (Jointly Administered) THIS MONTHLY OPERATING STATEMENT APPLIES TO: X All Debtors Axio Research Corporation Solutia Inc. Solutia Investments, LLC Solutia Business Enterprises, Inc. Beamer Road Management Company Solutia Systems, Inc. Monchem, Inc. Solutia Overseas, Inc. Solutia Inter-America, Inc. CPFilms Inc. Solutia International Holding, LLC Solutia Management Company, Inc. Solutia Taiwan, Inc. Monchem International, Inc. Solutia Greater China, Inc. MONTHLY OPERATING STATEMENT FOR THE MONTH OF DECEMBER 2007 (1)The information contained in the Debtors' monthly operating report (the "MOR") is unaudited and is limited to the time period indicated and is presented in a format prescribed by the bankruptcy court. The MOR does not purport to represent financial statements prepared in accordance with GAAP nor is it intended to fully reconcile to the financial statements filed by Solutia Inc. with the Securities and Exchange Commission. Additionally, while every effort has been made to assure its accuracy and completeness, errors or omissions may have inadvertently occurred and the Debtors reserve the right to amend their MOR as necessary. 1 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re SOLUTIA INC., et al., Debtors. x : x Chapter 11 Case No. 03-17949 (PCB) (Jointly Administered) MONTHLY OPERATING STATEMENT FOR THE MONTH OF DECEMBER 2007 DEBTORS' ADDRESS: 575 Maryville Centre Dr. St. Louis, MO 63141 DEBTORS' ATTORNEY: KIRKLAND & ELLIS LLP Richard M. Cieri (RC-6062) Jonathan S. Henes (JH-1979) Citigroup Center 153 East 53rd Street New York, New York 10022-4675 CURRENT MONTH NET LOSS ($M): $ 134 REPORT PREPARER: Timothy J. Spihlman THIS OPERATING STATEMENT MUST BE SIGNED BY A REPRESENTATIVE OF THE DEBTORS The undersigned, having reviewed the attached report and being familiar with the Debtors' financial affairs verifies, under penalty of perjury, that the information contained herein is complete, accurate and truthful to the best of my knowledge. DATE: January 31, 2008 /s/ Timothy J. Spihlman Timothy J. Spihlman Vice President and Controller Indicate if this is an amended statement by checking here: 2 Solutia Inc., et al. Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Monthly Disbursements by Debtor For the Month of December 2007 Solutia Inc. $ 207,112,154.69 Solutia Business Enterprises, Inc. * $ Solutia Systems, Inc. * $ Solutia Overseas, Inc. * $ CPFilms Inc. $ 6,691,292.92 Solutia Management Company, Inc. * $ Monchem International, Inc. * $ Axio Research Corporation * $ Solutia Investments, LLC * $ Beamer Road Management Company * $ Monchem, Inc. * $ Solutia Inter-America, Inc. $ 3,364.00 Solutia International Holding, LLC * $ Solutia Taiwan, Inc. $ 23,890.09 Solutia Greater China, Inc. * $ * These non-operating debtors had no constructive disbursements made on their behalf. 3 Solutia Inc., et al. Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Statement on Insurance For the Month of December 2007 All insurance policy premiums due, including those for workers compensation and disability insurance, have been paid and all the policies remain in effect. 4 Solutia Inc., et al., Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Solutia Group* Consolidated Statement of Operations (Unaudited) (Dollars in millions) Month Ended December 31, 2007 Year Ended December 31, 2007 Total Net Sales $ 304 $ 3,535 Total Cost Of Goods Sold 294 3,047 Gross Profit 10 488 Total MAT Expense 30 297 Amortization Expense 1 2 Operating Income (Loss) (21 ) 189 Equity Earnings from Affiliates - 12 Interest Expense (19 ) (134 ) Other Income, net 2 34 Loss on Debt Modification - (7 ) Reorganization Items: Professional fees (6 ) (67 ) Provision for rejected executory contracts - - Employee severance and retention costs (3 ) (9 ) Adjustment to allowed claim amounts (91 ) (224 ) Settlements of pre-petition claims - 2 Other - - (100 ) (298 ) Loss from Continuing Operations Before Taxes (138 ) (204 ) Income tax expense (benefit) (4 ) 24 Loss from Continuing Operations (134 ) (228 ) Income (Loss) from discontinued operations, net of tax (10 ) 19 Net Loss $ (144 ) $ (209 ) See Accompanying Notes to Consolidated Financial Statements. * Includes non-U.S. subsidiaries of the Solutia Inc. corporate organization that did not commence Chapter 11 cases. 5 Solutia Inc., et al., Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Solutia Group* Consolidated Statement of Financial Position (Unaudited) As of December 31, 2007 ASSETS (Dollars in millions) Cash $ 173 Trade Receivables, net 448 Inventories 417 Other Current Assets 188 Assets of Discontinued Operations 7 Total Current Assets 1,233 Property, Plant and Equipment, net 1,052 Investments in Affiliates 1 Intangible Assets, net 207 Other Assets 149 Total Assets $ 2,642 LIABILITIES ANDSHAREHOLDERS' DEFICIT Accounts Payable $ 343 Short-Term Debt, including current portion of long-term debt 982 Other Current Liabilities 297 Liabilities of Discontinued Operations 6 Total Current Liabilities 1,628 Long-Term Debt 359 Other Long-Term Liabilities 329 Total Liabilities not Subject to Compromise 2,316 Liabilities Subject to Compromise 1,919 Shareholders' Deficit (1,593 ) Total Liabilities & Shareholders' Deficit $ 2,642 See Accompanying Notes to Consolidated Financial Statements. * Includes non-U.S. subsidiaries of the Solutia Inc. corporate organization that did not commence Chapter 11 cases. 6 Solutia Inc., et al., Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Solutia Group* Consolidated Statement of Cash Flows (Unaudited) (Dollars in millions) Operating Activities: Month Ended December 31, 2007 Year Ended December 31, 2007 Net loss $ (144 ) $ (209 ) Income (Loss) from Discontinued Operations, net of tax 10 (19 ) Depreciation and amortization 10 116 Restructuring expenses and other unusual items 37 13 Gain on sale of assets - (10 ) Changes in assets and liabilities: Trade receivables 19 (70 ) Inventories (14 ) (48 ) Accounts payable 26 73 Liabilities subject to compromise: Pension plan liabilities 8 (100 ) Other postretirement benefits liabilities (27 ) (60 ) Other liabilities subject to compromise 123 244 Other assets and liabilities (25 ) 95 Net Cash Provided before Reorganization Items - Continuing Operations 23 25 Net Cash Provided before Reorganization Items - Discontinued Operations 1 4 Net Cash Provided before Reorganization Items 24 29 Operating Cash Flows - Reorganization Items: Professional services fees (6 ) (72 ) Employee severance and retention payments (2 ) (3 ) Other (1 ) (5 ) Net Cash Used in Reorganization Items (9 ) (80 ) Net Cash Provided by (Used in) Operating Activities 15 (51 ) Investing Activities: Property, plant and equipment purchases (14 ) (150 ) Acquisition and investment payments (2 ) (131 ) Restricted cash - 4 Investment proceeds and property disposals - 18 Net Cash Used in Investing Activities - Continuing Operations (16 ) (259 ) Net Cash Provided by Investing Activities - Discontinued Operations - 54 Net Cash Used in Investing Activities (16 ) (205 ) Financing Activities: Net change in multi-currency lines of credit (1 ) 14 Proceeds from short-term debt obligations - 325 Reductions in short-term debt obligations - (53 ) Proceeds from long-term debt obligations - 75 Reductions in long-term debt obligations - (4 ) Net change in revolving credit facilities 9 (61 ) Debt issuance costs - (7 ) Deferred debt issuance costs - (4 ) Payment of equity commitment fees - (6 ) Net Cash Provided by Financing Activities 8 279 Net Increase in Cash and Cash Equivalents 7 23 Cash and Cash Equivalents, Beginning of Period 166 150 Cash and Cash Equivalents, End of Period $ 173 $ 173 See Accompanying Notes to Consolidated Financial Statements. * Includes non-U.S. subsidiaries of the Solutia Inc. corporate organization that did not commence Chapter 11 cases. 7 Solutia Inc., et al., Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Solutia Chapter 11 Debtors Consolidated Statement of Operations (Unaudited) (Dollars in millions) Month Ended December 31, 2007 Year Ended December 31, 2007 Total Net Sales $ 187 $ 2,577 Total Cost Of Goods Sold 183 2,320 Gross Profit 4 257 Total MAT Expense 17 199 Amortization Expense - 1 Operating Income (Loss) (13 ) 57 Equity Earnings from Affiliates - 13 Interest Expense, net (15 ) (113 ) Other Income, net 4 76 Loss on Debt Modification - (7 ) Reorganization Items: Professional fees (6 ) (67 ) Provision for rejected executory contracts - - Employee severance and retention costs (2 ) (9 ) Adjustment to allowed claim amounts (91 ) (224 ) Settlements of pre-petition claims - 2 Other - - (99 ) (298 ) Loss from Continuing Operations Before Taxes (123 ) (272 ) Income tax expense - 5 Loss from Continuing Operations (123 ) (277 ) Income (Loss) from discontinued operations, net of tax (11 ) 14 Net Loss $ (134 ) $ (263 ) See Accompanying Notes to Consolidated Financial Statements. 8 Solutia Inc., et al., Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Solutia Chapter 11 Debtors Consolidated Statement of Financial Position (Unaudited) As of December 31, 2007 ASSETS (Dollars in millions) Cash $ 4 Trade Receivables, net 176 Account Receivables-Unconsolidated Subsidiaries 72 Inventories 200 Other Current Assets 73 Assets of Discontinued Operations 5 Total Current Assets 530 Property, Plant and Equipment, net 663 Investments in Subsidaries and Affiliates 687 Intangible Assets, net 106 Other Assets 69 Total Assets $ 2,055 LIABILITIES ANDSHAREHOLDERS' DEFICIT Accounts Payable $ 257 Short-Term Debt, including current portion of long-term debt 952 Other Current Liabilities 165 Liabilities of Discontinued Operations 2 Total Current Liabilities 1,376 Long-Term Debt 19 Other Long-Term Liabilities 195 Total Liabilities not Subject to Compromise 1,590 Liabilities Subject to Compromise 2,038 Shareholders' Deficit (1,573 ) Total Liabilities & Shareholders' Deficit $ 2,055 See Accompanying Notes to Consolidated Financial Statements. 9 Solutia Inc., et al. Case Nos. 03-17948 (PCB) through 03-17962 (PCB) (Debtors in Possession) Notes To Consolidated Financial Statements 1. Nature of Operations and Bankruptcy Proceedings Nature of Operations Solutia Inc., together with its subsidiaries (referred to herein as “Solutia”, the “Solutia Group” or the “Company”), is a global manufacturer and marketer of a variety of high-performance chemical-based materials.Solutia is a world leader in performance films for laminated safety glass and after-market applications; chemicals for the rubber industry; specialty products such as heat transfer fluids and aviation hydraulic fluids; and an integrated family of nylon products including high-performance polymers and fibers. Prior to September 1, 1997, Solutia was a wholly-owned subsidiary of the former Monsanto Company (now known as Pharmacia Corporation, a wholly-owned subsidiary of Pfizer, Inc. (“Pharmacia”)).On September 1, 1997, Pharmacia distributed all of the outstanding shares of common stock of Solutia as a dividend to Pharmacia stockholders (the “Solutia Spinoff”).As a result of the Solutia Spinoff, on September 1, 1997, Solutia became an independent publicly held company and its operations ceased to be owned by Pharmacia.A net deficiency of assets of $113 million resulted from the Solutia Spinoff. Proceedings Under Chapter 11 of the Bankruptcy Code On December 17, 2003, Solutia Inc. and its 14 U.S. subsidiaries (the "Debtors") filed voluntary petitions for reorganization under Chapter 11 of the U.S. Bankruptcy Code (the "Chapter 11 Cases") in the U.S. Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court").The cases were consolidated for the purpose of joint administration and were assigned case number 03-17949 (PCB).Solutia's subsidiaries outside the United States were not included in the Chapter 11 filing. The filing was made to restructure Solutia's balance sheet, to streamline operations and to reduce costs, in order to allow Solutia to emerge from Chapter 11 as a viable going concern.The filing also was made to obtain relief from the negative financial impact of liabilities for litigation, environmental remediation and certain post-retirement benefits (the "Legacy Liabilities") and liabilities under operating contracts, all of which were assumed at the time of the Solutia Spinoff.These factors, combined with the weakened state of the chemical manufacturing sector, general economic conditions and continuing high, volatile energy and crude oil costs were an obstacle to Solutia's financial stability and success. Under Chapter 11, Solutia is operating its businesses as a debtor-in-possession ("DIP") under court protection from creditors and claimants.Since the Chapter 11 filing, orders sufficient to enable Solutia to conduct normal business activities, including the approval of Solutia's DIP financing, have been entered by the Bankruptcy Court.While Solutia is subject to Chapter 11, all transactions not in the ordinary course of business require the prior approval of the Bankruptcy Court. On January 16, 2004, pursuant to authorization from the Bankruptcy Court, Solutia entered into a DIP credit facility.This DIP credit facility has subsequently been amended from time to time, with Bankruptcy Court approval.The DIP credit facility, as amended, consists of: (a) a $975 million fully-drawn term loan; and (b) a $250 million borrowing-based revolving credit facility, which includes a $150 million letter of credit subfacility. On October 15, 2007, Solutia filed its Fifth Amended Joint Plan of Reorganization (as may be modified, the “Plan”) and the related Fifth Amended Disclosure Statement (the “Disclosure Statement”) with the Bankruptcy Court.The Disclosure Statement was approved by the Bankruptcy Court on October 19, 2007.The Plan is based on a comprehensive settlement reached with all of the major constituents in Solutia’s bankruptcy case which includes the following parties: Monsanto, noteholders controlling at least $300 million in principal amount of the 2027/2037 notes, the Official Committee of General Unsecured Creditors, the Official Committee of Equity Security Holders andthe Ad Hoc Trade Committee. The Disclosure Statement contains a description of the events that led up to the Debtors’ bankruptcy filing, the actions the Debtors’ have taken to improve their financial situation while in bankruptcy, a current description of the Debtors’ businesses and a summary of the classification and treatment of allowed claims and equity interests under the Plan.The Disclosure Statement was sent to Solutia’s creditors and equity interest holders to solicit approval of the Plan.After votes were received and tabulated, a hearing was held before the Bankruptcy Court on November 29, 2007 at which hearing the Plan was approved. Under the Plan, Solutia will emerge from bankruptcy as an independent publicly-held company (“Reorganized Solutia”).The Plan provides for a re-allocation of legacy liabilities between Monsanto and Solutia, and an underlying settlement with the Official Committee of Retirees, the terms of which are set forth in the Monsanto Settlement Agreement and the Retiree Settlement Agreement, which have been filed with the Bankruptcy Court. The distributions to be provided to creditors and equity holders are set forth in the Plan and described in the Disclosure Statement.These documents have been provided to the Securities & Exchange Commission as exhibits to Form 8-K, dated October 22, 2007. On November 21, 2007, the Bankruptcy Court entered its Order approving Solutia’s entry into the Exit Financing Facility Commitment Letter dated October 25, 2007 by and between Solutia, Citigroup Global Markets Inc., Goldman Sachs Credit Partners L.P. and Deutsche Bank Securities Inc. (collectively, “the Lenders”).Under the Exit Financing Facility Commitment Letter and subject to the conditions contained therein, the Lenders will provide Solutia with $2.0 billion in financing (collectively, the “Exit Financing Facility”), including (a) a $400 million senior secured asset-based revolving credit facility, (b)a $1.2 billion senior secured term loan facility and (c) if Solutia is unable to issue $400 million senior unsecured notes by the closing of the Exit Financing Facility, a $400 million senior unsecured bridge facility.On January 23, 2008, Solutia announced that the Lenders informed Solutia that in their view due to continuing conditions in the credit markets, the Lenders have not been able to complete the exit financing.The commitment expires February 29, 2008. The Plan is subject to Solutia’s obtaining exit financingas well as various other conditions and contingencies, some of which are not within the control of Solutia.Although the Plan provides for Solutia’s emergence from bankruptcy as a going concern, there can be no assurance that the Plan will be implemented successfully. 10 Basis of Consolidation The consolidated financial statements of the Solutia Group include the accounts of Solutia Inc. and its majority-owned U.S. and non-U.S. subsidiaries. The non-U.S. subsidiaries did not commence Chapter 11 cases.The consolidated financial statements of the Solutia Chapter 11 Debtors include the accounts of Solutia Inc. and its majority-owned U.S. subsidiaries, with investments in non-U.S. subsidiaries accounted for on the cost basis.In each case, all significant intercompany transactions and balances have been eliminated in consolidation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been condensed or omitted for purposes of this Operating Report.The consolidated statement of operations for any interim period is not necessarily indicative of the results that may be expected for a quarter, full year, or any future interim period. Liquidity At December 31, 2007, total liquidity for the Solutia Group was approximately $428million, consisting of $173million of cash, revolving credit facility availability of $103 million, and DIP facility availability of $152million.At December 31, 2007, total liquidity for the Solutia Chapter 11 Debtors was approximately $156million, consisting of $4 million of cash and DIP facility availability of $152 million. 2. Significant Accounting Policies The significant accounting policies are consistent with those listed in the Company’s 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 6, 2007. 3. Supplemental Information – Consolidated Statement of Operations and Cash Flows Settlement of Key Constituent Claims 11.25% notes due 2009 On November 9, 2007, the Bankruptcy Court issued a memorandum decision sustaining Solutia’s objection to the claim filed by the indenture trustee for the 11.25% notes due 2009 (the “2009 Notes”) and disallowing certain portions of the claim.The indenture trustee for the 2009 Notes disputed the Bankruptcy Court’s disallowance of certain portions of the claim and filed an appeal of the Bankruptcy Court’s decision on November 28, 2007.In December 2007, Solutia increased the liability subject to compromise associated with this claim to the estimated settlement value of $221 million. The effect of this adjustment was a $34 million loss recorded in Reorganization items, net in the Consolidated Statement of Operations for the month ended December 31, 2007. In January 2008, Solutia resolved the disputed senior secured notes claim with the Indenture Trustee for the 2009 Notes which resulted in an allowed senior secured notes claim of $221 million as of December 31, 2007 plus any accrued, but unpaid interest due upon emergence from bankruptcy. Monsanto Claim On October 15, 2007, a settlement agreement by and among Solutia Inc., Monsanto Company and SFC LLC was entered into whereby Monsanto will receive up to $175 million in cash and/or up to 17% of Solutia’s common stock to be issued upon emergence from bankruptcyin exchange for, among other things, (i) Monsanto’s agreement to be financially responsible for certain legacy tort claims; (ii) the environmental remediation at sites for which Solutia assumed responsibility at the spinoff, but which were never owned or operated by Solutia; and (iii) Monsanto’s share of certain other legacy environmental liabilities, as defined (the “Monsanto Settlement Agreement”).Additionally, an administrative claim estimated at $50 million was granted to reimburse Monsanto for environmental costs paid by Monsanto during the Chapter 11 Cases on environmental liabilities to be shared, as defined by the Monsanto Settlement Agreement, in excess of $50 million (estimated at $29 million)and for payment of reasonable fees and expenses of Monsanto’s professionals for work related to the Chapter 11 Cases, capped at the aggregate fees of the Official Committee of Unsecured Creditors (the "Creditors’ Committee") professionals (estimated at $21 million). Although the Monsanto Settlement Agreement was confirmed by the Bankruptcy Court as part of the Plan on November 29, 2007, Solutia, Monsanto and the Bankruptcy Court did not agree on a claim value, primarily due to the complexity and highly subjective nature of the claim.As a result of the settlement, the liability subject to compromise associated with this claim was increased to the settlement value of $225 million which resulted in a $65 million loss recorded in Reorganization items, net in the Consolidated Statement of Operations. 11 Calpine Settlement In September 2007, Solutia resolved a significant disputed unsecured claim with Calpine Central, L.P. and Decatur Energy Center, LLC (collectively “Calpine”) allegedly caused by Solutia’s rejection, pursuant to Section 365 of the Bankruptcy Code, of 20-year agreements with Calpine to buy steam and lease electrical generating capacity from Calpine’s natural gas fueled co-generation plant built on land leased from Solutia at Solutia’s manufacturing facility in Decatur, Alabama.Alleged damages of $502 million, asserted by Calpine, were waived by Calpine in exchange for an allowed general unsecured claim of $140 million in Solutia’s Chapter 11 case.The settlement was approved by the Bankruptcy Court and the unsecured claim of $140 million was recorded as a charge to Reorganization items, net in the Consolidated Statement of Operations. Corporate Headquarters Lease Settlement In August 2007, Solutia resolved, with Bankruptcy Court approval, the debt obligation associated with the Company’s corporate headquarters building.The creditors were provided a secured claim of $20 million, which was settled by the issuance of promissory notes, and $27 million of such settlement was allowed as a general unsecured claim.The $20 million of promissory notes has been recorded as a debt obligation at December 31, 2007 and the $27 million unsecured claim remained in Liabilities Subject to Compromise in the Consolidated Statement of Financial Position.This settlement resulted in a $6 million gain and is recorded in Reorganization items, net in the Consolidated Statement of Operations. Restructuring Expenses and Other Unusual Items Month Ended December 31, 2007 Restructuring expenses and other unusual items included in the consolidated statement of operations and the consolidated statement of cash flows were $37 million for the month ended December 31, 2007.These restructuring expenses and other unusual items consisted of (i) a non-cash impairment charge of $25 million on certain fixed asset groups in the Other Rubber Chemical product groups within the Flexsys business, identified during the fourth quarter update of the Company’s strategic long range plan, (ii) a non-cash charge of $6 million resulting from recognition of interest expense on claims recognized as allowed secured claims through settlements approved by the Bankruptcy Courtin conjunction with the confirmation of the plan and (iii) a non-cash charge of $6 million from net pension plan settlements. After consideration of the revised outlook for certain of the Other Rubber Chemical products within Flexsys, management continues to believe the projections for Flexsys, as disclosed in the Form 8-K filing dated October 1, 2007, remain appropriate. Year Ended December 31, 2007 Restructuring expenses and other unusual items included in the consolidated statement of operations and the consolidated statement of cash flows were $13 million for the year ended December 31, 2007.These restructuring expenses and other unusual items consisted of (i) an impairment of certain fixed asset groups in the Rubber Chemicals business of $25 million, (ii) a gain of $22 million realized upon the termination of a customer contract and the immediate recognition of previously deferred revenue, (iii) a settlement gain of $21 million, net of legal expenses, with FMC Corporation, (iv) $8 million of interest expense charges on claims recognized as allowed secured claims through settlements approved by the Bankruptcy Court, (v) $7 million of restructuring charges, primarily severance and retraining costs, (vi) a charge of $7 million associated with the January 2007 DIP amendment that resulted from the write-off of debt issuance costs and to record the DIP facility as modified at its fair value, (vii) a charge of $6 million from net pension plan settlements and (viii) $3 million of charges resulting from the step-up in basis of Flexsys’ inventory in accordance with purchase accounting. Equity Commitment Fee During the year ended December 31, 2007, Solutia paid $6 million in equity commitment fees in relation to the $250 million of new common stock which will be sold to the noteholders and general unsecured creditors in accordance with the approved Plan. Gain on Saleof Assets The gain on sale of assets consisted of a gain of $7 million and $3 million associated with the sales of land at the manufacturing facilities in Alvin, Texas and Pensacola, Florida, respectively. 12 Acquisition
